Citation Nr: 1642999	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  15-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to higher initial ratings for posttraumatic stress disorder (PTSD) and left and right lower extremity motor neuron disease, increased ratings for chronic fatigue, sinusitis, irritable bowel syndrome, and cluster headaches, and service connection for a heart disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1983 to October 1986 and from October 1990 to May 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the Veteran testified at a videoconference hearing before one of the undersigned Veterans Law Judges and in September 2015, the Veteran testified at a videoconference hearing before a different undersigned Veterans Law Judge.  As two different Veterans Law Judges heard testimony concerning the issue of entitlement to a TDIU, a panel of three Veterans Law Judges, including the two who presided over the hearings, must decide the issue on appeal.  Accordingly, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014).

In July 2016, the Veteran was offered an opportunity to testify at a hearing before a third Veterans Law Judge; in August 2016, he declined.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his service-connected PTSD, left and right lower extremity motor neuron disease, chronic fatigue, cluster headaches, sinusitis and irritable bowel syndrome have rendered him unemployable.  As discussed in the separate decision referenced above, those issues, with the exception of service-connected cluster headaches, must be remanded for further development, to include obtaining Social Security Administration records.  Accordingly, since the claim for  TDIU is in part dependent on the outcome of the other claims on appeal, the TDIU claim is inextricably intertwined with the issues addressed in the separate decision and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that the development requested in the separate decision involving the issues of entitlement to higher initial ratings for PTSD and left and right motor neuron disease, increased ratings for chronic fatigue, sinusitis and irritable bowel syndrome, and service connection for a heart disability is accomplished.

2. Then, determine if any additional development relating to the issue of entitlement to a TDIU is warranted and, if so, undertake such development.

3. After completion of the above, readjudicate the claim for entitlement to a TDIU.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________               ______________________________
        GAYLE E. STROMMEN				 DAVID L. WIGHT
              Veterans Law Judge                                          Veterans Law Judge
         Board of Veterans' Appeals                             Board of Veterans' Appeals



________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




